HARPER, J.
The sole question involved in this case is the constitutionality of what is known as the “pool hall law,” being chapter 74 of the Acts of the Thirty-Third Legislature. The law provides for a petition to the commissioners’ court, and the court is required by the law to order the election when the petition is signed by the requisite number of voters. The law provides how the election shall be held, and how the result shall be declared. In fact, the law, as passed by the Legislature, is minute in all its details, and provides for everything that is necessary to be done and is mandatory in its provisions. The law then provides:
“When any such election has been held and has resulted in favor of the prohibition of the operation and maintenance of pool halls within the territory for which the election is held, any person who shall thereafter, within the prescribed bounds of said territory, operate or maintain a pool hall such as is defined herein shall be subject to prosecution, and on conviction shall be punished by a fine of not less than twenty-five and not to exceed one hundred dollars, or by confinement in the county jail not less than thirty days nor more than one year, and each day such pool hall or pool room is run shall be a separate offense.” Section 13.
It is thus seen that all the voters can do or determine is whether or not they will pass their county under the provisions of the law as enacted by the Legislature. This is an “option” given to the voters of each county by the law enacted by the Legislature, and nothing more.
As said, there is nothing to pass on in this case other than the constitutionality of the law, the agreement on file stating :
“That said John Mode [relator] did operate a pool hall, as charged in the information, and, unless said law is unconstitutional, he is not entitled to the writ of habeas corpus.”
This question was before ns in the case of Ex parte Francis, 72 Tex. Cr. R. 304, 165 S. W. 147, and after a most careful and thoughtful consideration we upheld the validity of the law, Judge Davidson, however, entering a dissent. Since the rendition of that opinion our Supreme Court, in the ease of Ex parte Mitchell, 177 S. W. 953, has held the law invalid. Judge Hawkins entering his dissent to such holding. The opinion of the majority of the Supreme Court base their holding on two grounds:
“(1) That it amounts to a delegation by the Legislature of its own legislative power, imposed upon it by the Constitution, which it alone must exercise, and which it may not commit to any other agency; (2) that it authorizes the suspension of a general law of the state by the voters of a county, * * * namely, the statute licensing the operation of pool halls generally within the state, in violation of article 1, § 28, of the Constitution, which is: ‘No power of suspending laws * * * shall be exercised, except by the Legislature.’ ”
Judge Davidson’s dissent in the Francis Case, supra, was also based upon these grounds.
[1] As-to the rule of law that the Legislature cannot delegate its power to either enact a law or suspend a law, we agree with the Supreme Court, and so held in the case of Ex parte Francis, supra, holding in that case:
“If the act in question delegated the power and authority to suspend a law of the state, or to make a law, of course it would be unconstitutional.”
So the difference in the opinions of the Supreme Court and this court is not whether the Legislature has the power to delegate its power and authority, in the particulars named, but by the law enacted by the Legislature known as the “pool hall law” has the Legislature delegated its power to enact a law or suspend a law of the state? That court placed the construction on the law that it did do so; while we held it did not do so. Having the utmost respect for the ability of the members of the Supreme Court so holding and our senior judge, Judge Davidson, when this application was presented, we granted the writ and set it down for a hearing in order that we might again have the question presented by eminent counsel, and that we might give it more careful thought and study. We regret that our Supreme Court has not as yet filed its ■ opinion, giving its reasous why it thought a proper construction of the act would show a delegation of the power and authority of the Legislature. In the short opinion filed there is a mere statement that they so hold, yet do not point out wherein the act does do so, and neither does the dissenting opinion of Judge Davidson in the Francis Case, supra. Not being favored with their reasons for so holding, during our vacation just closed we have studied the textbooks and the decisions of all the other states in the Union, and we find not only is the great weight of authority with the holding of this court that such an act as the “pool hall law” does not delegate the power and authority of the Legislature to enact a law or suspend a law, but ascertain that all the text-books of any note so hold, and the courts *710of last resort of every state in the Union (with possibly one solitary exception) so hold, and we are confirmed in our opinion that the law in question does not delegate the power and authority of the Legislature in either of the respects named, and that the law is valid. It is true that some of the earlier decisions did so hold, but upon a more mature thought each of the courts so holding has receded from such conclusion and overruled their earlier decisions.
Those who contend that a “local option law” is a delegation of the authority and power of the Legislature to enact a law rely mainly upon the first case in which it was so held (Parker v. Commonwealth, 6 Pa. 507, 47 Apr. Dec. 480), but the Pennsylvania Supreme Court thereafter overruled that case, and in the case of Locke’s Appeal, 72 Pa. 494, 13 Am. Rep. 716, in a clear and lucid opinion, points out the error in the Parker Case, and so aptly discusses the question there and here involved we copy at length from the opinion in the latter case. It holds:
“What did the Legislature in this section submit to the people, and what did they not submit? This is quite as clear as any other part of the act. Each elector is to vote a ticket for license or against license. He is allowed by the law to say, ‘I am for the issuing.of license,’ or T am against the issuing of licenses,’ and thus to express his judgment or opinion. But this is all he was permitted by law to do. He declared no consequences, and prescribed no rule resulting from his opinion; nor does the majority of the votes declare a consequence. The return of a majority is but of a mere numerical preponderance of votes, and expresses only the opinion of the greater number of electors upon the expediency or inexpediency of licenses in this ward. When this is certified by the return, the Legislature, not the voters, declares ‘it shall (or it shall not) be lawful for any license to issue for the sale of spirituous liquors.’ Thus it is perfectly manifest this law was not made, pronounced or ratified by the people; and the majority vote is 'but an ascertainment of the public sentiment — the expression of a general opinion, which, as a fact, the Legislature have made the contingency on which the law shall operate. When the law came from the halls of legislation, it came a perfect law, mandatory in all its parts, prohibiting in this ward the sale of intoxicating liquors without license, commanding an election to be held every third year to ascertain the expediency of issuing licenses, and, when the fact of expediency or inexpediency shall have been returned, commanding that licenses shall issue or shall not issue. Then what did the vote decide? Clearly not that the act should be a law or not be; for the law already existed. Indeed, it was not delegated to the people to decide anything. They simply declared their views or wishes, and when they did so, it was the fiat of the law, not their vote, which commanded licenses to be issued or not to be issued.
“Now, in what respect does a vote upon license or no license, in a particular ward or township, differ from a vote whether a new township shall be continued or annulled, or from a vote to determine whether a seat of justice shall be continued where it is or be removed to another place, or from a vote for or against a subscription by a city to the stock of a railroad company, or from a vote of the people of a district for or against a consolidation of it with a city? Yet in all these instances (to which reference will be made hereafter) it has been decided that the determination of these questions by a vote of the people interested in them, and an enactment of law dependent on the result of this vote, are not a delegation of the lawmaking power to the people, but a submission only of the expediency of the proposed measure. This is simply common sense; for in none of the instances did the Legislature commit to the people the making of the law, but merely the province of determining a matter important to wise and judicious legislation-something upon which the Legislature deemed it proper its own act should wait, and then should operate accordingly. The wit of man cannot draw a well-grounded distinction between the result of a vote upon license in a township and the result of a vote upon the existence of a township, and the removal of a courthouse, or a subscription to stock, or the consolidation of an outlying district with a city.
“The Legislature in the act of 1871 have given to the people a lam, not a mere invitation, needing no ratification, no popular breath, to give it vitality. The law is simply contingent upon the determination of the fact whether licenses are needed, or are desired, in this ward. And why shall not the Legislature take the sense of the people? Is it not the right of the Legislature to seek information of the condition of a locality or of the public sentiment there? The Constitution grants the power [to the Legislature] to legislate, but it does not confer knowledge. The very trust implies that the power should be exercised wisely and judiciously. Are not public sentiment and local circumstances just subjects of inquiry? A judicious exercise of power in one place may not be so in another. Public sentiment or local condition may make the law unwise, inapt, or inoperative in some places, and otherwise elsewhere. Instead of being contrary to, it is consistent with, the genius of our free institutions, tó take the public sense in many instances, that the legislators may faithfully represent the people, and promote their welfare. So long, therefore, as the Legislature only calls to its aid the means of ascertaining the utility or expediency of a measure, and does not delegate the power to make the law itself, it is acting within the sphere of its just powers.
“It is ur’ged that Parker v. Commonwealth, 6 Pa. 507 [47 Am. Dec. 480], decided the question before us. That’ case was overruled soon after it was decided, not in express terms, it is true, but its foundation was undermined when it was held that laws could constitutionally be made dependent on a popular vote for their operation. The reasoning in Parker v. Commonwealth is fallacious, in assuming the fact that there was a delegation of legislative power. There is much in the opinion well and ably said. The first eight pages may be passed over, and we are brought then to the marrow of the argument, which is contained in the following sentences: After a summary of the act of 1846, Justice Bell proceeds to say that, as a statute, it ‘depends for its validity^ and binding efficacy, within the several counties named in it, upon the popular vote of designated districts.’ ‘Possessing no innate force, it remains a dead letter until breathed upon by the people, and called into activity by an exertion of their voice in their primary assemblies.’ ‘If a majority within the particular district should vote negatively upon the question yearly to be submitted to the people, the aet as a statute has no existence.’ ‘If a majority of the votes be cast in the affirmative, then the aet is to take effect as a statute.’ ‘It operates not proprio vigore, but, if at all, only by virtue of a mandate expressed subsequently to its enactment, in pursuance of an invitation given by the legislative bodies.’ ‘As it left the halls of legislation, it was imperfect and unfinished; for it lacked the qualities of command and prohibi*711tion absolutely essential to every law.’ I have italicized the portions which show the thought of the opinion and evince the assumption on which the argument rests. If we admit the fact that the law now before us was of this character, an imperfect and unfinished act, a mere invitation to the people to issue their subsequent mandate, and to’ breathe into it. all its vitality, and thus give to it all its validity and binding efficacy as a law, we might have to concede the conclusion that there was a delegation to the people of the power to legislate. But it is beyond cavil that,. when the act of 1871 left the halls of legislation, it was a mandatory law in all its parts, and the only thing committed to the people was to vote for or against the issuing of licenses, and thereby supply the evidence of expediency. It acts proprio vigore, and is called into existence by no subsequent popular mandate. By its command the sale of liquors is forbidden, the popular vote is taken, and its effect declared. This popular vote is but the law’s appointed means of determining a result, which the law enacts, in an alternative form, shall 'be the contingency of its operation. .The law did not spring from the vote, but the vote sprang from the law, and the law alone declared the consequence to flow from the vote. The assumption that the act is not a law till enacted by the people is the foundation of the argument, and with its fall the superstructure vanishes. The character of this law is precisely that of hundreds of others which the legislative will makes dependent on some future act or fact for its operation. To assert that a law is less than a law because it is made to depend on a future event or act is to rob the Legislature of the power to act wisely for the public welfare whenever a law is passed relating to a state of affairs not yet developed, or to things future, and impossible to be fully known. Such an assertion attacks even the moral government of the Creator. God breathes into his creature the power of judgment and discretion, and then declai-es to him in his law: ‘As you determine your act, so shall be the consequence.’ The law is active, and operates only when man determines. Does man or God make the law?”
See, also, McGonnell’s License, 209 Pa. 327, 58 Atl. 615.
Some who contend that the local option law is a delegation of the power of the Legislature to suspend a law, as well as a delegation to enact a law, cite the case of Ex parte Wall, 48 Cal. 279, 17 Am. Rep. 425, but the California Supreme Court had never so held until the rendition of that opinion, and shortly after the rendition of the opinion in the Wall Case it was overruled. In the case of Ex parte Beck, 162 Cal. 794, 124 Pac. 545, the California court discusses the question at length, and holds:
“The opinion in Ex parte Wall, 48 Cal. 279, 17 Am. Rep. 425, was concurred in by but three justices, Justices Bhodes and Crockett dissenting. In its conclusion that such an act as was there and is here under consideration is void as an unwarranted delegation of legislative power, it is now opposed to the overwhelming weight of authority in other states, as we shall show hereafter. Subsequent decisions of this court have been such, we think, as to practically overrule it as an authority upon the question we are considering.
“In People v. Nally, 49 Cal. 478, the legislative act under consideration was one providing for an election in Siskiyou county on the question of the annexation to Siskiyou county of a portion of Klamath county, described in the act, and that, if a majority voted for annexation, statements of the result should he forwarded to the boards of supervisors of Klamath and Humboldt counties, and that 30 days thereafter the organization and government of Klamath county must be abandoned, and the described portion thereof annexed to Siskiyou county, and the remainder to Humboldt county. The election was held in Siskiyou county as ordered, and a majority of the votes were in favor of the annexation. The subsequent proceedings were as required by the act. Thereafter Nally, the assessor of Klamath county, refused to prepare an assessment book for that county, claiming that it was no longer a county. The proceeding was a mandamus to compel him to prepare such a book. The writ was denied. The principal opinion in the case, that of Justice Crockett, concurred in by Justice Bhodes, declared that the act related to a matter of ‘purely local concern, in which the people of the district to be affected by it were alone concerned.’ Ex parte Wall was referred to as a case wherein the question was whether a statute authorizing a general law to be suspended in certain political subdivisions of the state, by a vote of the people of the district, was a delegation of legislative power; the basis of this statement probably being the fact that there was then a general law of the state providing for the licensing of the sale of intoxicating liquors and fixing the amount of license, which we have before referred to. The court said: ‘However the rule may be in that class of cases, it is settled, I think, by an overwhelming weight of authority in this and many other states, that in matters of purely local concern it is competent for the Legislature to enact that a statute affecting only a particular locality shall take effect only upon condition that it is approved by a vote of the majority of the people whom the Legislature shall decide are those who are interested in the question.’ In People v. McFadden, 81 Cal. 489, 22 Pac. 851, 15 Am. St. Rep. 66, an act providing for the formation of a new county, upon the assent of two-thirds of the qualified electors thereof voting at an election to be held for that purpose, was declared by the court in bank to be constitutional, and not a delegation of legislative authority. It is squarely held that, as to such a question, the same being primarily one of local concern, the subsequent event upon which the taking effect of the legislative act might be made to depend could be a favorable vote of the electors primarily interested. 4 Oooley on Constitutional Limitations, p. 141 et seq., was quoted approvingly as follows: ‘But it is not always essential that a legislative act should be a completed statute which must in any event take effect as a law, at the time it leaves the hands of the legislative department. A statute may be conditional, and its taking effect may be made to depend upon some subsequent event. Affirmative legislation may in some cases be adopted, of which the parties interested are at liberty to avail themselves or not, at their option.’ In holding that such event might, as to certain questions, be a favorable vote of the electors, the decision in People v. McFadden, 81 Cal. 489, 22 Pac. 851, 15 Am. St. Rep. 66, was squarely opposed to material portions of the majority opinion in Ex parte Wall. Board of Law Library Trustees v. Board of Supervisors, 99 Cal. 571, 34 Pac. 244, is still more in point. The act there involved was one providing for the establishment of county law libraries in the counties of the state, and it contained a proviso as follows: ‘And provided further that it shall be discretionary with the board of supervisors of any county to provide by ordinance for the application of the provisions of this act to such county.’ The court in bank said: ‘We think the Legislature had the power to provide in the act that counties might come within or remain without the provisions of the act, as the boards of supervisors of the respective counties might determine. It is not necessary to enter into a discussion of the constitutionality of this law in that *712regard; for in the recent case of People v. McFadden, 81 Cal. 489, 22 Pac. 851, 15 Am. St. Rep. 66, involving the constitutionality of the act creating the county of Orange, there is found an exhaustive discussion of the same principle, with the citation of many cases bearing upon the question.’ And. finally, in Wheeler v. Herbert, 152 Cal. 224, 234, 92 Pac. 353, 357, it was declared as follows: ‘That it is competent for the Legislature to pass a law which shall be executed only in the event that a majority of a certain class of persons shall declare in favor of it is a principle too well settled to require discussion’— oiling People v. McFadden, 81 Cal. 489, 22 Pac. 851, 15 Am. St. Rep. 66, and other cases.
“Tt thus appears that it is now settled in this state, as it is generally elsewhere, that the rule prohibiting the delegation of its legislative powers by a state Legislature does not necessarily prohibit a conditional statute, the taking effect of which may be made to depend upon such a subsequent event as its approval by the electors of the locality specially interested. See Cooley on Constitutional Limitations, pp. 163 to 105, 171, 172. It is said on the pages last referred to: Tt would seem, however, that if a legislative act is, by its terms, to take effect in any contingency, if is not unconstitutional to make the time when it shall take effect depend upon the event of a popular vote being for or against it; the time of its going into operation, being postponed to a later day in the latter contingency. It would also seem that, if the question of the acceptance or rejection of a municipal charter can be referred to the voters of the locality specially interested, it would be equally competent to refer to them the question whether a state law establishing a particular police regulation should be of force in such locality or not. Municipal charters refer most questions of local government, including police regulations, to the local authorities, on the supposition that they are better able to decide for themselves upon the needs, as well as the sentiments, of their constituents, than the Legislature possibly can be, and are therefore more competent to judge what local regulations are important, and, also how far the local sentiment will assist in their enforcement. The same reasons would apply in favor of permitting the people of the locality to accept or reject for themselves a particular police regulation, since this is only allowing them less extensive powers of local government than a municipal charter would confer, and the fact that the rule of law on that subject might be different in different localities, according as the people accepted or rejected the regulation, would not seem to affect the principle, when the same result is brought about by the different regulations which municipal corporations establish for themselves in the exercise of an undisputed authority.’ And on pages 173 and 174, while admitting that there have been some decisions to the contrary, the learned author says: ‘Such laws are known, in common parlance, as local option laws. They relate to subjects which, like tho retailing of intoxicating drinks, or the running at large of cattle in the highways, may be differently regarded in different localities, and they are sustained on what seems to us the impregnable ground, that the subject, though not embraced within the ordinary power of the municipalities to make by-laws and ordinances, is nevertheless within the class of police regulations, in respect to which it is proper that the local judgment should control.’
“On the question whether a law relating to the retailing of intoxicating liquors relates to such a subject that its taking effect in any particular locality of the state may be made to depend upon a favorable vote of the electors, without involving a forbidden delegation of legislative power, the decisions are practically unanimous. This is so declared in Joyce on Intoxicating Liquors, §§ 368 and 371. The following decisions sustain this view, viz: State v. Wilcox, 42 Conn. 364, 19 Am. Rep. 536; McPherson v. State, 174 Ind. 60, 90 N. E. 610, 31 L. R. A. (N. S.) 188; State v. Forkner, 94 Iowa, 16, 62 N. W. 772, 28 L. R. A. 206; Stickrod v. Commonwealth, 86 Ky. 285, 290, 5 S. W. 580; Fell v. State, 42 Md. 71, 20 Am. Rep. 83; Commonwealth v. Bennett, 108 Mass. 27; State v. Pond, 93 Mo. 606, 6 S. W. 469; In re O’Brien, 29 Mont. 530, 72 Pac. 196, 1 Ann. Cas. 373; Paul v. Gloucester County, 50 N. J. Law, 585, 15 Atl. 272, 1 L. R. A. 86; Gordon v. State, 46 Ohio St. 607, 23 N. E. 63, 6 L. R. A. 749; Fouts v. City of Hood River, 46 Or. 492, 81 Pac. 370, 1 L. R. A. (N. S.) 483, 7 Ann. Cas. 1160; Locke’s Appeal, 72 Pa. 491, 13 Am. Rep. 716; State v. Barber, 19 S. D. 1, 101 N. W. 1078; State v. Scampini, 77 Vt. 92, 59 Atl. 201; State v. Donovan, 61 Wash. 209, 112 Pac. 260. Without any discussion of this particular question, local option laws of a similar character were sustained in Ladson v. State, 56 Fla.. 54, 47 South. 517; City of Barnesville v. Means, 128 Ga. 197, 57 S. E. 422; Garrett v. Mayor, 47 La. Ann. 618, 17 South. 238; Feek v. Township Board, 82 Mich. 393, 47 N. W. 37, 10 L. R. A. 69; State v. Johnson, 86 Minn. 121, 90 N. W. 161; Hoover v. Thomas, 35 Tex. Civ. App. 535, 80 S. W. 859; and Willis v. Kalmbach, 109 Va. 475, 64 S. E. 342, 21 L. R. A. (N. S.) 1009. Thez'e is now practically no state holding to the contrary, with the possible exception of Tennessee (see Wright v. Cunningham, 115 Tenn. 445, 91 S. W. 293), a few earlier decisions in Pennsylvania, Iowa, and Indiana having been practically overruled by later decisions, as above shown. * * *
“It is claimed that the act gives the electors of the specified districts the power to suspend provisions of general laws of the state, such as, in the case of cities and towns organized and existing under the general municipal corporation act, provisions authorizing the licensing of the traffic in alcoholic liquors for purposes of revenue and regulation, and, in the case of portions of supervisor districts outside of cities and towns, provisions of the county government act of the same character. This claim rests on the same basis as that of there being a delegation by the Legislature of its legislative power.
“As we have shown, there is no delegation of legislative power to the electors. It is the act enacted by the state Legislature that suspends the provisions referred to, and not the vote of the electors. As we have seen, the Legislature has simply enacted a law applicable to the whole state, which, in substance and effect, prohibits the sale or distribution of alcoholic liquor in any of the districts created by the act where, 25 per cent, of the electors insisting on an official expression of opinion thereon, a majority of the electors are not in favor of such traffic. The act constitutes a declaration by the state Legislature that such traffic is inexpedient in any such district where such a large proportion of the people are. opposed thereto, and denounces such traffic under such circumstances as a crime.”
Maize v. State, 4 Ind. 342, is at times relied on as sustaining the proposition that a local option law delegates legislative authority, but the Supreme Court of Indiana, in the case of McPherson v. State, 174 Ind. 71, 90 N. E. 614, 31 L. R. A. (N. S.) 188, shows that the Maize Case was discredited, if not directly overruled, in Groesch v. State, 42 Ind. 558, and in the McPherson Case the local option law of Indiana is held valid. In that case the court says:
“The Legislature in this act has not attempted to give the voters power or authority to assist in making the law. * * * The people *713by voting for or against prohibition add nothing to the law and take nothing from it. It is the law that authorizes the vote, and the law that declares what the result of the election shall be. All the vote can [or does] accomplish is to disclose a local condition, namely, whether it is expedient to prohibit the sale of intoxicating liquors as a beverage in the voting district. The voters have nothing to do even with the expediency of the law. The Legislature has rightfully determined that by providing in the act that sales as a beverage shall not be peremptorily denied in counties wherein a majority of the electors express themselves as favorable to such sales, and that such sales shall be denied in counties where a majority express themselves as favorable to its exclusion. So it is seen that, if a majority vote against the sale, * * * it is the Legislature, and not the voters, that declares it shah not be sold. The vote springs from the law, and not the law from the vote. The principle is in perfect accord with our institutions. It has behind it the popular sympathy and support of the people, and a sound public policy.” McClanahan v. Breeding, 172 Ind. 457, 88 N. E. 695.
Sometimes some of the decisions of Iowa are referred to as sustaining the contention that a local option law is a delegation of legislative power. But the Iowa Supreme Court places no such construction on these decisions. In the case of Eckerson v. Des Moines, 137 Iowa, 452, 115 N. W. 177, it is held:
“We may concede that the lawmaking body of the state is not authorized to submit to a popular vote of the state the question whether or not an act proposed by it shall become a law. This court has so held in a number of cases. Santo v. State, 2 Iowa, 165 [63 Am. Dec. 487]; State v. Weir, 33 Iowa, 134 [11 Am. Rep. 115]; State v. Forkner, 94 Iowa, 733 [62 N. W. 6S3]. But, while this is so, it does not follow by any means that the lawmaking body may not reserve to the electors of a subdivision of the state —included within the intended scope of operation of an act designed to have effect upon local governmental conditions — the right to determine on popular vote whether or not they will advantage themselves of the act. If an act in question is complete in itself, and requires nothing further to give it validity as a legislative act, it is not vulnerable to attack on constitutional grounds simply because the limits of its operation are made to depend upon a vote of the people. And such is not only the doctrine of our own cases, but it accords with the great weight of authority.”
In State v. Forkner, 94 Iowa, 1, 62 N. W. 772, 28 L. R. A. 206, the Supreme Court held:
“ ‘The popular will is expressed under and by virtue of a law that is in force and effect, and the people neither make or repeal it. They only determine whether a certain thing shall be done under the law, and not whether said law shall take effect.. The law had full and absolute vitality when it passed from the hands of the Legislature ; and the people, under the “rule of action” therein given for their government, proceeded to act. The same rule — the same law— was given to all the people of the state, to all parts of it; the same method of taking the vote was presented for all the counties; the same penalties were attached. As a result a different regulation, of a police nature, might exist in one county from what existed in another; just as * * * one county might determine, by a popular vote, that a higher rate of tax should be levied than that provided by the general law.’ * * * ‘In one case the people of the counties are permitted to make certain police regulations, to have the force of law; in the other, a law is enacted by the Legislature, which can have no force in any county until sanctioned by a vote of the people thereof.’ The act in question is complete in itself, requiring nothing further to give it validity, and does not depend upon the popular vote of the people, or, if it does, defends upon this vote simply to determine the limits of its operation. The rule we have established, first announced * * * more than 30 years ago, is supported by the overwhelming weight of authority. See Black, Intox. Liq. § 45, and cases cited.”
The case of Barto v. Himrod, 8 N. Y. 483, 59 Am. Dec. 506, is also sometimes referred to as sustaining the doctrine that local option laws are unconstitutional, but the New York court of final resort demonstrates it is subject to no such construction in Stanton v. Board of Supervisors, 191 N. Y. 428, 84 N. E. 380, and that it only decides that the Legislature cannot submit the question of whether a certain act is to become a law of the state; that the Legislature must enact the law. No one questions this. But in Stanton v. Board of Supervisors, supra, the court holds that the Legislature may enact a law of a police nature and provide that localities may by popular vote determine for themselves whether or not any license shall be granted in their respective localities. This case deals at length with these matters and upholds the validity of local option laws. See, also, Bank of Rome v. Village of Rome, 18 N. Y. 38; Bank of Chenango v. Brown, 26 N. Y. 467; Clarke v. City of Rochester, 28 N. Y. 605; Village of Gloversville v. Howell, 70 N. Y. 287; In the Matter of 34th Street Railway, 102 N. T. 343, 7 N. E. 172.
Delaware is also often referred to as sustaining the proposition that a local option statute is unconstitutional, in that it is a delegation of the legislative power, and the case of Rice v. Foster, 4 Har. 479, is cited as so holding, and is one of the cases that caused a seeming conflict in the earlier decisions. However, the Delaware court, just about the time they rendered the above decision, held a statute valid which authorized a vote to be had in the various communities to determine whether or not a tax should be levied for school purposes. See Steward v. Jefferson, 3 Har. 335. If submitting the matter to a vote was a delegation of legislative power in one instance, it certainly was in the other, and vice versa, because there was no more warrant in their Constitution for holding one election than the other. However, the Delaware Supreme Court has in recent years had the question before them again, and, after calling attention to a change in their Constitution which rendered unnecessary the discussion of the opinion in Bice v. Foster, supra, that court holds in State v. Fountain, 6 Pennewill, 520, 69 Atl. 926, in passing on an act providing for submitting to a vote of ’the qualified electors of the several districts of the state the question of whether the manufacture and sale of in*714toxicating liquors should be licensed or prohibited:
“The police power, which is exclusively in the states, is competent to prohibit the sale and manufacture of an article of commerce which they believe to be pernicious in its effects, and all measures of restraint or prohibition necessary to effect the purpose are within the scope of that authority. There can be no distinction in principle in the application of the federal Constitution to a prohibitory statute and to a local option statute; the one being a direct and express prohibition of the sale of intoxicating liquors, and the other a conditional prohibition thereof, the condition being a result of a vote to be taken upon the question. It can be said, therefore, as the result of the examination of many authorities, that a local option statute, such as the one in question, is not obnoxious to any provision of the Constitution of the United States” —citing Boston Beer Co. v. Massachusetts, 97 U. S. 25, 24 L. Ed. 989; Gundling v. Chicago, 177 U. S. 183, 20 Sup. Ct. 633, 44 L. Ed. 725; Gray v. Connecticut, 159 U. S. 74, 15 Sup. Ct. 985, 40 L. Ed. 80; and other cases from the Supreme Court of the United States.
The above are the cases principally relied on by those contending that a local option law is a delegation of legislative power, and it is seen that in each and every instance they are no longer followed in the states where rendered, but each has been distinguished, discredited, or specifically overruled, and in each of the states Pennsylvania, California, Iowa, Indiana, New York, and Delaware local option laws are sustained, and held not to be a delegation of legislative authority and power to either enact a law or to suspend a law. But we did not stop with this investigation, but went to the reports of each state in the Union, and found that the various states were unanimous (with one possible exception) in sustaining such laws. And we give in brief form the holding of each of the other states:
Alabama. In State v. Montgomery, 177 Ala. 227, 59 South. 298, the Supreme Court of Alabama holds:
“It is urged that the Parks Bill and the Smith Bill delegate to the people legislative power, because they hinge the issuance of license to sell liquor and the establishment of dispensaries, according to the preference of the electorate, upon the authorization or legalization of the sale thereof by the vote of the people. In short, the contention is that the vote of the people, and not the law, authorizes — legalizes—the sale. We would prefer, out of deference to counsel, to find in this contention something more than a mere play upon words, but we are unable to do so. The italicized terms must be referred to the legislative purpose, to be read from these intimately related laws. The issues submitted to. the electorate and the unequivocal provision for the consequences of a choice, by the electorate, favorable to the restoral of the manufacture and traffic to the county voting thereon, demonstrate that no legislative power, no commission of the electorate to make law, was intended or effected. All the electorate can do under these laws (as respects the displacement of an existing order of things when the election is held) is to choose whether to pass their county under the laws already then written. No court could, under acts employing, as these do, the terms discussed, possibly attain any other conclusion.”
In Davis v. State, 141 Ala. 84, 37 South. 454, 109 Am. St. Rep. 19, the Supreme Court of that state sustains the validity of a local option stock law, and holds such law not a delegation of legislative authority and power, and says it is legislation to take effect upon a fixed contingency. See, also, Mc-Graw v. Court, 89 Ala. 407, 8 South. 852; Edmondson v. Ledbetter, 114 Ala. 479, 21 South. 989.
Arkansas. In the ease of Boyd v. Bryant, 35 Ark. 69, 37 Am. Rep. 6, the Supreme Court holds:
“It is furthermore submitted that the act is unconstitutional because it is left to take effect or operate in the school districts at the option of a majority of the adult residents thereof, etc.; in other words, that it is a local option law. If the act is unconstitutional for that reason, it would follow that all of our statutes making the granting or withholding of licenses to sell liquors, etc., to depend upon the suffrages of the electors of townships and wards, would be for a like reason invalid, and the state and her courts have done great injustice to vendors of ardent spirits by enforcing such acts, for they are and have been classed as local option laws. In some of the states such laws have been held unconstitutional, but the clear weight of authority is now in support of the validity of such acts.”
Arizona. In Thalheimer v. Board of Supervisors of Maricopa County, 11 Ariz. 430, 94 Bac. 1129, the Supreme Court of Arizona holds:
“The only question presented for our consideration is the validity of the ‘local option’ legislation as embodied in title 43, Rev. Stat. 1901. That title provides that upon a petition being filed with the board of supervisors, signed by a certain number of voters, an election shall be ordered, etc. The contention of appellant is that the act is invalid for the reason that the Legislature has attempted to delegate its power. * * * iegai conflict over the local option laws in the various states has centered upon the question whether, in fact, they involve a delegation of legislative power, and the overwhelming weight of authority is that they do not. * * * We content ourselves with calling attention to two recent cases in which the authorities are collected and commented upon. In re O’Brien, 29 Mont. 530 [75 Pac. 196, 1 Ann. Cas. 373]; Fouts v. City of Hood River, 46 Or. 492 [81 Pac. 370, 1 L. R. A. (N. S.) 483, 7 Ann. Cas. 1160].”
Colorado. In Schwartz v. People, 46 Colo. 240, 104 Pac. 94, the Supreme Court of that state holds valid the local option law of that state. The court says:
“By the local option law power and authority is conferred upon the qualified electors of certain specified political subdivisions of the state to determine by popular vote whether a given district or political subdivision shall become anti-saloon territory, or, having by said vote become anti-saloon territory, whether it shall so remain. When a majority of the qualified voters within such district or subdivision voting on the question declare in favor of anti-saloon territory, then the statute provides that it shall be unlawful to sell intoxicating liquors at all therein.”
Thus it is seen that the same question was involved as in our pool hall case, and the Supreme Court sustained the validity of the law in an exhaustive opinion. The court had *715theretofore so held also in the case of People v. Raims, 20 Colo. 489, 89 Pac. 341, in which it was specifically held it was not an unlawful delegation of legislative power and authority. The same principle is reannounced in Railway v. State Railway Commission, 64 Colo. 65, 129 Pac. 506, sustaining the law creating a State Railway Commission, and conferring upon it authority to act.
Connecticut. In the case of State v. Wilcox, 42 Conn. 364, 19 Am. Rep. 536, the Supreme Court held:
“The act of 1874 with regard to the sale of intoxicating liquors authorized the county commissioners to grant licenses for such sale in the several towns of the county, such licenses to be granted only on the recommendation of a majority of the selectmen of the respective towns, and provided that any town might, at its annual meeting, determine by ballot whether the selectmen should make any such recommendations for the year ensuing, and forbade the selectmen to make any such recommendations if the town so instructed them, and prohibited the sale of liquors by any person not so licensed. Held to be constitutional and valid. The act does not delegate legislative power.”
Florida. In Cotten v. County Commissioners of Leon County, 6 Ela. 610, it was early held that:
“The provision of the act [of the Legislature] which required that a subscription to the stock of the railroad, company by the county commissioners should depend upon a vote of the qualified voters of the county was not a delegation to the people of legislative powers.”
The act authorized a subscription if three-fourths of the people at an election voted in favor of it, and prohibited a subscription if more than one-fourth voted against it.
In State v. Railway Co., 66 Fla. 617, 47 South. 969, 32 L. R. A. (N. S.) 689, the Supreme Court of that state holds that it is competent for the Legislature to enact a law complete in itself to take effect of its own force upon the happening of a contingency, citing many authorities from that state and other states.
In State v. Sammons, 62 Fla. 311, 67 South. 199, the Supreme Court of Florida, in speaking of an act of their Legislature, says:
“When the requisite vote was cast, it afforded the contingency upon which the act by its terms became effective.”
Its validity was sustained, and held not to be a delegation of legislative authority and power.
The statutes of Florida provide that it shall be the duty of the board of county commissioners of each county in the state, upon the presentation to said board at a regular or special meeting thereof of a written application asking for an election in the county in which said application has been made, to decide whether the sale of intoxicating liquors, wines, or beer shall be prohibited therein, and signed by one-fourth of the registered voters of said county, to order an election in said county, not oftener than once in every two years, to decide whether the sale of intoxicating liquors, wines, and beer should be prohibited in said county, etc. Comp. Laws 1914, § 1209. This statute has been upheld, and is now in force in that state. Arpen v. Brown, 19 Fla. 663; Cook v. State, 25 Fla. 698, 6 South. 451; Ladson v. State, 66 Fla. 54, 47 South. 517; Randall v. Tillis, Sheriff, 43 Fla. 43, 29 South. 540; Munn v. Finger, 66 Fla. 572, 64 South. 271, 51 L. R. A. (N. S.) 631.
Georgia. In the ease of Caldwell v. Barnett, 73 Ga. 604, the Supreme Court of Georgia seems to go much further than it is necessary to go to uphold a general local option law. It says:
“Under our form of government, where the people rule, and where the representatives in the Legislature are but the agents of the people, and act alone for them, it would seem that, when the wishes of the people as to whether a proposed act should become a law can be clearly ascertained by an election, this mode would be consonant with the genius and form of our government. The fundamental law of the state, and even particular sections thereof, is, and has been, left to be determined by a vote of the people. If the Constitution, the organic law of the state, has been made to depend upon the vote of the people, it is not easy to perceive why a local law, an act affecting a 'particular community, should not be determined by a vote of the people of that locality. It has been the practice in this state for more than half-a century to leave local questions, such as the location of county sites, the building of public houses, municipal charters, and amendments thereof, to the vote of the people. * * * Such laws have never been thought to be unconstitutional.”
See, also, Coleman v. Board of Education, 131 Ga. 653, 63 S. E. 41.
Idaho. In 1909 Idaho passed a law authorizing counties, etc., to vote on whether the sale of intoxicating liquors should be prohibited in the respective counties. The Supreme Court of that state, in the ease of Gillesby v. County Commissioners, 17 Idaho, 587, 107 Pac. 71, sustained the constitutionality of the law. In Nims v. Gilmore, 17 Idaho, 609, 107 Pac. 79, the constitutionality of the law is again passed on and sustained. And in Mix v. County Commissioners, 18 Idaho, 695, 112 Pac. 215, 32 L. R. A. (N. 8.) 534, the court says:
“By the adoption of the local option law the Legislature intended to authorize electors of each county to determine whether the sale of intoxicating liquors should be prohibited in the county.”
The law was fully sustained by the court, and held not to be a delegation of authority.
Illinois. In People v. McBride, 234 Ill. 146, 84 N. E. 865, 123 Am. St. Rep. 82, 14 Ann. Cas. 994, the Supreme Court of Illinois holds:
“A local option statute which is a complete expression of legislative will is not invalid as a delegation of * * * authority on the ground that such a law is to become operative by a vote of the people of the district affected.” People v. Simon, 176 Ill. 165, 52 N. E. 910, 44 L. R. A. 801, 68 Am. St. Rep. 175; People v. Ripley, 171 Ill. 44, 49 N. E. 229, 41 L. R. A. 775; Chicago Trans. Co. v. Greer. 223 Ill. 104, 79 N. E. 46, 114 Am. St. Rep. 313; Waugh v. Glos, 246 Ill. 604, 92 N. E. 974, 138 Am. St. Rep. 259.
*716Kansas. In Cole v. Dorr, 80 Kan. 253, 101 Pac. 1017, 22 L. R. A. (N. S.) 534, the Supreme Court of Kansas says:
“The claim that in leaving the various cities free to adopt or reject the provisions of the act of 1907 the Legislature attempted to delegate its powers to the people of those municipalities requires little discussion. Even in jurisdictions where it is held that the taking effect of a statute cannot be made to depend upon the result of a popular vote the principle is recognized that, ‘if an act is complete in itself, and requires nothing further to give it validity as a legislative act, it is not vulnerable to .attack on constitutional grounds simply because the limits of its operation are made to depend upon a vote of the people.’ * * * If this court has not heretofore expressly approved this doctrine, it has approved it too nearly to leave any substantial ground for controversy. See State v. Butler County, 77 Kan. 527 [94 Pac. 1094], and cases cited. And so many other courts have affirmed it that the question cannot fairly be regarded as an open one.”
In Burlingame v. Thompson, 74 Kan. 395, 86 Pac. 449, 11 Ann. Cas. 64, the Supreme Court of that state holds that the Legislature may authorize cities and towns to prohibit and suppress pool rooms and pool halls, and upheld the validity of the statute so providing, wherein it was left optional with the cities and towns.
Kentucky. The Court of Appeals, in Commonwealth v. Weller, 14 Bush, 218, 29 Am. Rep. 407, holds an act prohibiting the sale of intoxicating liquors in a certain county, and providing that it shall take effect upon ratification of the majority of the voters of the county, is constitutional. The taking effect of an act of the Legislature may be made to depend upon the result of a popular vote of a county, since in such a case the people are not called upon to decide at the polls whether the act authorizing the vote is a law, but whether or not they will accept its provisions.
Again, in Anderson v. Com., 13 Bush, 485, the Kentucky Court of Appeals holds a local option law referring it to the popular vote of a municipality whether licenses to sell liquor shall be granted or refused altogether is constitutional and valid. The question is one of local police power, and may constitutionally be left to the decision of the county court, municipal authorities, or the qualified voters of a city or town, or court district. Gayle v. Owen County Court, 83 Ky. 61; Strickrod v. Com., 86 Ky. 285, 5 S. W. 580; Burnside v. Lincoln County Court, 86 Ky. 423, 6 S. W. 276.
Louisiana. In the case of Garrett v. Aby, 47 La. Ann. 618, 17 South. 238, the Supreme Court holds that Louisiana Act No. 76 of 1884, by which the Legislature declared that thé vote or decision of the people of a parish shall control the sale of spirituous liquors, is within the constitutional power of the Legislature.
Massachusetts. In the case of Commonwealth v. Bennett, 108 Mass. 27, the Supreme Court held that the Massachusetts statute of 1870 (chapter 389), which provides that the inhabitants of any city may annually vote upon the question as to whether any person shall be allowed to sell intoxicating liquors, and, in the event of such vote being unfavorable, the sale of such liquors in any such city or town shall be prohibited, is not unconstitutional in that it delegates legislative power. That court reannounces the rule in Com. v. Dean, 110 Mass. 357; Graham v. Roberts, 200 Mass. 152, 85 N. E. 1009.
Maine. In Fournier et al. v. Commissioners of Aroostook County, 109 Me. 48, 82. Atl. 545, the Supreme Court of Maine was passing on an act of the Legislature of that state which left to the voters of the county the determination of a change in county lines and the location of the registry office. It was held not to be a delegation of legislative power, although no specific authority was found in the Constitution for so doing; it being a law to become effective upon the contingencies named.
Maryland. In the case of Fell v. State, 42 Md. 71, 20 Am. Rep. 83, the Supreme Court of Maryland, in passing on a local option statute, holds:
“Now, what has been delegated to the voters by this act of the assembly? Certainly not the power to make the law, or to repeal existing laws. They are called on by the first section simply to express, by their ballots, their opinion or sentiment as to the subject-matter to which the law relates. They declaro no consequences, prescribe no penalties, and exercise no legislative functions. The consequences are declared in the law, and are exclusively the result of the legislative will. The act of assembly is ‘a perfect and complete law as it left the halls of legislation, and was approved by the Governor,’ but by its terms it was made to go into operation in any district upon the contingency of a majority of the legal voters within the district being ascertained to be in favor of the prohibition. * * * The question before us therefore resolves itself simply into this: May the Legislature constitutionally enact a law, and make its operation depend upon the contingency of the popular vote?”
Answering the question, it was answered in the affirmative, and the court held it was not a delegation of authority.
Michigan. The Supreme Court of Michigan, in Feek v. Board of Bloomingdale, 82 Mich. 393, 47 N. W. 37, 10 L. R. A. 69, holds, in regard to the local option law of that state:
“The statute provided for ascertaining the sense of the community by a vote of the legal electors. This is all their vote expresses, and there it ends. If the people prefer taxation to prohibition, then the general law continues in force, and the traffic is regulated. The Legislature, in conferring upon the board the authority to pass such an order, had the right to prescribe the conditions under which it should be exercised, and this condition is that the majority of the legal voters vote in favor of the law. There is no constitutional objection to this. The voters do not' make the law. The law,” with its various provisions “was enacted by the Legislature.”
See, also, Attorney General v. Springville Tp. Board, 143 Mich. 523, 107 N. W. 87.
Minnesota. In State v. Cooke, 24 Minn. 247, 31 Am. Rep. 344, the Supreme Court of Minnesota' holds:
“An act which authorizes the legal voters of a city to determine whether licenses for the sale of liquors shall be granted, and providing that, if the voters shall determine that no licenses shall be granted, ‘any person thereafter who *717shall sell, barter or dispose of any spirituous, malt, vinous, fermented, or intoxicating liquors, within the corporate limits of such city, shall be deemed guilty of a misdemeanor,’ and, upon conviction shall be punished as therein provided, is valid,” and not unconstitutional. And “under such act, if the voters determine against granting licenses, it operates as a revocation of all outstanding unexpired licenses.”
See, also, Ex parte Miller, 126 Minn. 6, 147 N. W. 660.
Mississippi. In Schullierr v. Bordeaux, 64 Miss. 70, 8 South. 201, the Supreme Court of that state upholds the validity of local option laws. It says:
“On the question of the right to make an act of the Legislature to depend for its operation on a future contingency, argument was exhausted long ago, and the principle established by oft-repeated examples and by adjudication in this state and elsewhere in great numbers that this may be done without violating the Constitution. It is idle to talk of precedent and subsequent contingencies or conditions, between defeating the operation of an act, or putting it in operation. There is no such distinction. It is merely fanciful and deceptive. It is for the Legisla-tui'e, in its discretion, to prescribe the future contingency, and it is not an objection on constitutional grounds that the popular vote is made the contingency. * * * The purpose and scope of the act is to take the popular sense whether or not the traffic shall be licensed by counties, and by vote,” and it is “a valid law and must be upheld.”
See, also, Board v. Davis, 102 Miss. 497, 59 South. 811.
Missouri. In the case of Maggard v. Pond, 98 Mo. 606, 6 S. W. 469, the Supreme Court of that state holds the Missouri local option act of 1907, permitting the majority of the voters in a county, town, or city to determine whether the sale of liquors shall be prohibited and licenses refused thereon, was properly passed by the Legislature in the exercise of its police power, and the same is not unconstitutional as delegating legislative power to the people.
See, also, State v. Moore, 107 Mo. 78, 16 S. W. 937; State v. Dugan, 110 Mo. 138, 19 S. W. 195; State v. Watts, 111 Mo. 553, 20 S. W. 237; State v. Handler, 178 Mo. 38, 76 S. W. 984; State v. Harp, 210 Mo. 254, 109 S. W. 578.
In the case of City of Tarkio v. Cook, 120 Mo. 1, 25 S. W. 202, 41 Am. St. Rep. 678, the Supreme Court of Missouri says;
“Keepers of billiard tables are not recognized by the state as exercising a useful occupation. They are subjected to police regulation by the state and by cities under powers granted them by the state. * * * They are prohibited from allowing minors to play upon their tables. * * * Villages may prohibit them altogether under section 1672, Kev. Stat. Public billiard" halls are regarded by many as vicious in their tendencies, leading to idleness, gambling, and other vices. Each municipality can best determine for itself to what regulations they should be subjected.”
Montana. In the case of In re O’Brien, 29 Mont. 530, 75 Pac. 196, 1 Ann. Cas. 373, the ■Supreme Court of Montana holds:
“The local option liquor law is not unconstitutional as being a delegation of legislative power.”
And, among other things, the court says:
“Counsel contend that the decisions of the courts of Texas and Kentucky should not be considered by this court, for the reason that the local option laws of those states were enacted pursuant to constitutional provisions; but we are unable to perceive the difference in effect between a law passed by a Legislature because it is compelled so to do, and one passed by a Legislature because it has full authority and power to do so. Each is alike a legislative mandate when duly passed, and each is of equal dignity and importance.”
In Evers v. Hudson, 36 Mont. 136, 92 Pac. 462, in passing on a local option school law, the court holds:
“The act of 1907 (chapter 29, p. 350) authorizing the establishment of county free high schools, being a local option law of uniform operation, the taking effect of which in any particular county is made dependent upon a favorable vote of the electors, is not an unwarranted delegation of legislative power to such electors.”
See, also, State v. Holland, 31 Mont. 393, 96 Pac. 719.
Nebraska. In Cole v. Village of Culbertown, 86 Neb. 160, 125 N. W. 287, the Supreme Court holds:
“The Legislature has full power to grant authority to villages to license, regulate, or prohibit billiard halls, pool halls, or bowling alleys within the limits of such village.”
The same principle of law is reannounced in State v. Howard, 96 Neb. 278, 147 N. W. 689.
In State v. Ure, 91 Neb. 31, 135 N. W. 227, the Supreme Court of Nebraska holds:
“On the general subject of the powers of the Legislature to submit to the electors of local subdivisions of the state, the question whether they shall adopt or reject, as applying to such subdivision, the provisions of a general law, many cases are cited in 8 Cyc. 840, note 17. In this state, so far as has been brought to our attention, the right of the citizens of a county to vote upon the division of the same, or the ‘Herd Law,’ or upon the question of whether bounties should be paid by the county for the killing of wild animals, has never been questioned. We conclude, therefore, that it was within the power of the Legislature by general law to allow the electors of all cities in the same class to adopt or reject the commission plan of government.”
Nevada. In the case of Williams, Relator, v. District Court, 30 Nev. 225, 94 Pac. 70, the Supreme Court held a law valid which provided that:
“Whenever a majority of the qualified electors who are taxpayers within the limits of the city or town proposed to be incorporated * * * shall desire to be organized into a city or incorporated town, they may apply in writing to the district court of the proper county, * * * and state the name proposed for such * * * incorporated town,” accompanied by proof as to number of inhabitants.
When such application is made, and the court becomes satisfied of the legal sufficiency thereof, it becomes the duty of the court to enter an order declaring the town incorporated. It is seen the law provided a means whereby a majority of the citizens could incorporate by accepting the provisions of the law, and it was contended this was a delegation of legislative power; that the law did not incorporate the town, but it was the act *718of tiie people in getting up and signing the' petition, and the court in entering the order that did so. The court said the act is a general one, and may be made to apply to all unincorporated cities and towns in the state. It prescribes the conditions under which they may be incorporated, and authorize the court to determine whether there has been a compliance with the requirements. The court is merely acting to give the law effect after having determined the requisites as fixed by the Legislature. Upon compliance with and ascertainment and certification of the conditions by the court the incorporation results from provisions of the law as passed by the Legislature. We feel satisfied the law does not confer legislative power, and the law is not unconstitutional and invalid.
New Hampshire. In State v. Noyes, 30 N. H. 279, the Supreme Court upheld a local option statute dealing with bowling alleys, holding that:
“A statute making bowling alleys situate within 25 rods of a dwelling house nuisances is not unconstitutional, nor will it be so, though tire statute is to be in force only in those towns in which it is adopted in town meeting.”
New Jersey. In New Jersey “local option laws” are, and have always been, sustained. In the case of Paul v. Judge of the Circuit Court, 50 N. J. Law, 585, 15 Atl. 272, 1 L. R. A. 86, the Supreme Court tersely states the rule to be that the provision in the law that, if a majority of the legal voters in a county shall vote against the sale of intoxicating and brewed liquors, no license shall be granted within the county for the sale thereof, is not an unlawful delegation of power by the Legislature.
See, also, State v. Hoagland, 51 N. J. Law, 454, 18 Atl. 117; State v. County of Hudson, 52 N. J. Law, 398, 20 Atl. 255.
New Mexico. In Ex parte Everman, 18 N. M. 605, 139 Pac. 156, the validity of local option statutes was upheld by the Supreme Court of New Mexico. That court says:
“The constitutionality of ‘local option’ legislation is no longer an open question in American jurisprudence. * * * While some of the earlier cases, it is true, held such laws unconstitutional and void, because based on a contingency, and, in effect, delegated legislative powers to the people, * * * there is to-day no state holding such laws invalid or that it is a delegation of legislative authority, with the possible exception of Tennessee [citing Wright v. Cunningham, 115 Tenn. 445, 91 S. W, 293]. Pennsylvania, Iowa, Indiana, and California have all departed from such doctrine, as the cases hereafter cited will show.”
And then follows an extensive citation of authorities, including Ex parte Beck, 162 Cal. 701, 124 Pac. 543; Groesch v. State, 42 Ind. 547.
North Carolina. In the case of Cain v. Commissioners, 86 N. C. 8, the Supreme Court of North Carolina passed on the validity of a stock or fence law to prevent stock from running at large, and in the law it was provided that, when a majority of the qualified voters of any county should express themselves as favoring the law, the commissioners should give notice that the law was in force in that county. The Supreme Court upheld the law, holding:
“The provision in said act that it should take effect upon the happening of a contingent event, to wit, upon its being- approved by the necessary number of qualified voters, is not a transfer of legislative power to the voters”—citing Caldwell v. Justices, 57 N. C. (4 Jones Eq.) 323.
See, also, Black v. Commissioners, 129 N. C. 121, 39 S. E. 818; State v. Mathis, 149 N. C. 546, 63 S. E. 99 in which a local option liquor law is sustained.
North Dakota. In Territory v. O’Connor, 5 Dak. 397, 41 N. W. 746, 3 L. R. A. 355, the Supreme Court of Dakota held that:
“Chapter 70, Laws 1887-88, providing for the prohibition of the sale of intoxicating liquors in the several counties, by_ local option, is not subject to any of the objection” that it is a delegation of legislative power. “Such a statute is of a police nature, and a rightful subject of legislation within the power conferred by the organic act, and * * * may be left to each county to determine when it shall be enfoi-ced therein.”
See, also, Soliah v. Cormack, 17 N. D. 393, 117 N. W. 125.
Ohio. In Gordon v. State, 46 Ohio St. 607, 23 N. E. 63, 6 L. R. A. 749, the Supreme Court holds that the Ohio local option act of March 3, 1888, providing that the vote of the township shall determine whether or not the sale of liquor shall be forbidden therein, is not in violation of article 2, § 26, of the Constitution, requiring that all laws of a general nature shall have a uniform operation throughout the state, and is not an unlawful-delegation of legislative power.
Oklahoma. In Cotteral v. Barker, 34 Okl. 533, 126 Pac. 213, the Supreme Court of Oklahoma holds:
“In the case at bar the Legislature has, by general rule, provided that cities adopting charters may fix the terms of office of the members of the school board; and we do not think this an unconstitutional delegation of legislative power, because the Legislatux-e still * * * exercises a complete control over the public school ‘system’ throughout the state. This system is in harmony with the general policy of the state relative to municipal charters (submitting to a popular vote of the territory affected) and the larger measure of self-control guaranteed by [the laws of] our Legislature.”
Oregon. In the case of Pouts v. Hood Rivver, 46 Or. 492, 81 Pac. 370, 1 L.R.A. (N. S.) 483, 7 Ann. Cas. 1160, the Supreme Court of Oregon holds:
“The single question presented in this case is whether what is known as the ‘local option act’ is constitutional. It is urged by appellant that it is not, for the reason that by its terms it is made to take effect, if at all, upon the popular vote of the locality or localities within which it is sought to have it apply or become operative.” Each elector is to vote a ticket for license or against license. .But this is all he is permitted by law to do. He declared no consequences and prescribed no rule resulting from his opinion. Nor does the majority of the votes declare a consequence. The return of a majority is but a mere numerical preponderance-of votes, and expressed only the opinion of the-greater number of electors upon the expediency- *719or inexpediency of licenses. When this is certified by the return, the Legislature, not the voters, declare it shall (or it shall not) be lawful for any license to issue. Thus it is perfectly manifest this law was not made, pronounced, or ratified by the people. When the law came from the halls of legislation, it came a perfect law, mandatory in all its parts, etc. — citing many authorities.
See, also, State v. Kline, 50 Or. 426, 93 Pac. 237.
Rhode Island. In State v. Armeno, 29 R. I. 436, 72 Atl. 216, the Supreme Court of that state, in passing on a local option barber law, holds:
“Nor is it a valid objection that it is a delegation of legislative power to provide that the law shall apply to a given town only upon a vote of its town council, or that the application of the law in a town shall be left to a vote of the town council, and not to the vote of the electors.”
And it needs no argument to show that the Legislature may constitutionally provide for the exercise of the police power in respect to the subject now under consideration in the same manner in which the police power may be lawfully exercised in respect to the traffic in intoxicating liquors. State ex rel. Brown v. Copeland, 3 R. I. 33. See, also, State v. Nelson, 31 R. I. 264, 77 Atl. 170; Blais v. Franklin, 31 R. I. 95, 77 Atl. 172. See, also, Opinion of Justices, 34 R. I. 191, 83 Atl. 3, in which, among other things, it is tersely stated:
“ ‘The lawmaking power of the state recognizes no restraints, and is bound by none, except such as are imposed by the Constitution.’ Its object is not to grant legislative power, but to confine and restrain it. Without the constitutional limitations the power to make laws would be absolute.”
South Carolina. A number of years ago before the “dispensary law” of South Carolina was passed the Legislature passed a law prohibiting the issuance of license to sell intoxicating liquors outside of incorporated towns, and in the law provided, upon pietition being presented the council of any such incorporated town, an election should be held to determine whether or not licenses should be granted in such incorporated town. It was a local option statute, and was upheld by the Supreme Court of South Carolina in Blake v. Walker, 23 S. C. 517, and cases there cited. See, also, Rawl v. McGown, 97 S. C. 1, 81 S. E. 958.
South Dakota. The Supreme Court of South Dakota, in Ex rel. Crothers v. Barber, 19 S. D. 1, 101 N. W. 1078, holds that the South Dakota law of 1897 (chapter 72) relating to the sale of intoxicating liquors and providing for the submission on petition at the annual election held in any township, town, or city of the question of granting permits to sell at retail such liquors, and providing that, if a majority vote in favor thereof, the corporate authorities shall grant permits for such sale for the ensuing year, and, if a majority votes against the issuing of granting permits, no license shall be issued, is not unconstitutional as delegating legislative power to local communities.
Utah. In Peterson v. Peterson et al., 42 Utah, 273, 130 Pac. 241, the Supreme Court of that state holds:
“Counsel insist that Comp. Laws 1907, § 18 (if the act which authorizes a. vote to be held), is void, because, under our Constitution, power to legislate is vested exclusively in the Legislature, and cannot be delegated to the people, as attempted to be done in said section. It is further insisted that the law is special, and not of uniform operation. There is no merit in either of these contentions. The law was complete as a law when it left the hands of the Legislature. It is not unusual for matters relating to local police regulations to be submitted to the voters of particular localities under general laws. To do so is not delegating any legislative functions to the voters. This is clearly explained by the author in Cooley’s Const. Lim. (7th E'd.) pp. 173, 174, and is further illustrated and applied under similar statutes in Dalby v. Wolf, 14 Iowa, 228; Davis v. State, 141 Ala. 84, 37 South. 454, Í09 Am. St. Rep. 19; People v. Simon, 176 Ill. 165, 52 N. E. 910, 44 L. R. A. 801, 68 Am. St. Rep. 175. Other cases could be cited. * * * ”
Vermont. In the case of Bancroft v. Dumas, 21 Vt. 456, the validity of a local option law was in question. The statute of 1846 was passed with a view of conforming the law upon the subject of licenses to what was supposed to be the wishes of the people. The statute provides that the sense of the freeman shall be taken annually upon the subject, and, if a majority shall vote no license, then no licenses are to be granted during the year, and, if a majority shall vote license in that event, the several county courts are authorized to grant licenses. It is objected to the validity of the law that its validity is made to depend upon the will of the people, expressed at the ballot box, and hence it is urged that it is not a law enacted by the Legislature. Is the law subject to this objection? It has all the forms of a law, and was enacted by the legislative department of the government, but whether it shall be prohibition to or an authority for the granting of licenses is made to depend upon the expressed will of the people. Can this feature invalidate the law? We are entirely satisfied that the law is subject to none of these objections. The law was complete in itself when passed by the Legislature, and did not require the creative power of the people or anybody to give it validity and force. In State v. Parker, 26 Vt. 357, the opinion in the Bancroft v. Dumas Case was approved, and the validity of local option statutes has never been questioned by the courts in Vermont.
Virginia. In Savage v. Commonwealth, 84 Va. 619, 5 S. E. 565, the Supreme Court of Virginia in passing on a law of that state, says that the statute provides for submitting the question of liquor license to the qualified voters of the several counties, corporations, and magisterial districts, and enacts that, if any magisterial district vote against license for the sale of intoxicating liquors therein, then no license shall be granted to any per*720son in sucIl district for the sale of such liquors; hut, if such district vote iu favor of such license, then it shall be lawful to sell with license obtained under existing laws. Held, the act does not delegate legislative power vested by the Constitution in the General Assembly, and is not unconstitutional. See, also, Willis v. Kalmbach, 109 Va. 475, 64 S. E. 342, 21 L. R. A. (N. S.) 1009.
Washington. Some of the earlier decisions of Washington, when a territory, are sometimes referred to as holding that “local option statutes” are unconstitutional in that such laws are a delegation of legislative authority, but, when read and analyzed, they do not so hold. The Supreme Court of that state, in the case of State v. Tausick, 64 Wash. 69, 116 Pac. 651, 35 L. R. A. (N. S.) 802, has put the matter at rest in that state, and specifically holds:
“Appellant * * * contends the act violates section 1, art. 2, of the state Constitution, in that it is an unwarranted delegation of legislative power-. The rule is well established that a statute does not delegate legislative power, so long as it is complete in itself, when it has passed the Legislature and has been approved by the governor, even though it is left to some local body to determine whether and when it shall go into operation.”
In State v. Storey, 51 Wash. 630, 99 Pac. 878, the Supreme Court of that state says:
“The act was passed by the Legislature. That authority may say definitely when an act shall take effect, or it may fix an indefinite time in the future upon the happening of some event before the act shall take effect. * * * The mere fact that it does not take effect until the contingency arises does not indicate a delegation of legislative power, even when the contingency depends upon the action of certain persons. • * * In such cases it cannot be said that legislative authority is delegated. The local judgment merely accepts or rejects the operation of the legislative act. The rule is tersely stated in 8 Gyc. 830, as follows: ‘While the legislative body cannot delegate the power to legislate, the Legislature may delegate the power to determine some facts or state of facts upon which the statute makes or intends to make its own action depend.’ And this rule is sustained by the great weight of authority.” State v. Miller, 72 Wash. 174, 130 Pac. 356.
West Virginia. In the case of Rutter v. Sullivan, 25 W. Ara. 433, the Supreme Court of that state announces the following as the rule governing in that state:
“ ‘It will not be questioned that it is entirely competent for the Legislature to provide for taking the vote of the people or any portion of them upon a measure directly affecting them, and, if a given number be in favor of its adoption, to enact a law therefor carrying it into effect. And there would seem to be but little difference, in substance, in a reversal of the process by first enacting the law in all its parts, but providing_ that its operation is to be suspended until it be ascertained that the requisite number of the people to be affected by it are in favor of its adoption.’ * * * If the Legislature may make the operation of its act depend on some contingency thereafter to happen or may prescribe conditions, it must be for them to judge in what contingency or upon what condition the act shall take effect. They must have the power to prescribe any they think proper; and, if the condition be that a vote of approval shall first be given by those to he affected by the proposed measure, it is difficult to see why it may not be as good and valid as any' other condition whatever. There can be no inherent vice in the nature of such a condition which shall seem to defeat the act when it would' be legal and effectual if made to depend upon some other event. To say in such a case that the act is made by the voters, and not the Legislature, is to disregard all proper distinctions,, and involves an utter confusion of ideas on this subject. Whenever the contingency upon which a law is to take effect depends upon the action of third persons, it might be said with equal truth that the law. was enacted by these persons instead of the Legislature. It is unnecessary to say more. The act was constitutional.”
Wisconsin. In Adams v. Beloit, 105 Wis. 368, 81 N. W. 869, 47 L. R. A. 441, in passing on a local option measure, the court says:
“A law otherwise unobjectionable is not invalid simply because power is given to some local officials or body of electors to determine the existence of a fact upon which it shall go into effect in the given locality, if the law itself is a complete law upon the statute books. This is not the delegation of power to make a law, but simply the delegation of power to determine or ascertain some fact upon which the action of the law which is complete in itself is to depend. State ex rel. Atty. Gen. v. O’Neill, 24 Wis. 149; Smith v. Janesville, 26 Wis. 291; Slinger v. Henneman. 38 Wis. 504: Dowling v. Lancashire Ins. Co., 92 Wis. 63 [65 N. W. 738. 31 L. R. A. 112]; In re North Milwaukee, 93 Wis. 616 [67 N. W. 1033, 33 L. R. A. 638]. Nor does such option feature make it a special law.”
In State v. Frear, 142 Wis. 332, 125 N. W. 961, 20 Ann. Cas. 633, the Supreme Court of Wisconsin says:
“The ultimate conclusion reached in the-O’Neill Case was correct, and that as to matter» purely local or municipal the Legislature may enact conditional laws and refer it to the people locally to decide whether such laws shall become effective in the municipalities in which they reside. * * * The general current of authority elsewhere is to the same effect.” State v. Cano-van, 155 Wis. 398, 145 N. W. 44; State v. Thompson, 149 Wis. 488, 137 N. W. 20, 43 L. R. A. (N. S.) 339, Ann. Cas. 1913C, 774.
Wyoming. Wyoming, in so far as we have been able to ascertain from an examination of the reports of its courts of final resort, has never had before it the question of whether the Legislature may enact a law giving to the people of the various counties the right to decide by popular vote whether or not they desired to avail themselves of the provisions; of the said act and secure the benefits accruing therefrom, but they have decided that the Legislature may by general law confer upon municipalities, by action of the city council, the. right to tax and license liquor dealers- and similar occupations, and to regulate them' by ordinance, and provide that the city council may determine whether or not license shall issue. State ex rel. v. City Council, 7 Wyo. 417, 52 Pac. 975, 40 L. R. A. 71. The laws of that state prohibit license to issue outside of incorporated towns, and in numer- , ous; instances have held that conditional legislation is not unconstitutional.
In Arbuckle v. Pflaeging, 20 Wyo. 351, 123 Pac. 918, the Supreme Court holds that an act which provides for an inspection, and that upon inspection, finding a condition to* exist, to take steps to prevent infectious diseases to prevent its spread, is valid. The-court says: A conferred power of this nature-is not inhibited by the Constitution, because-*721it is tlie only practical method by which the state can enforce its police regulations. The act is continually in force and is not suspended or vitalized by any of the inspectors. It is held not to be a delegation of legislative power to empower the live stock board to determine when a quarantine is necessary and to establish same under the provisions of the law, and declare the quarantine at an end, when the board deems it is no longer necessary.
Texas has such a law, and its legality has been sustained, and it is now in force in this state. Such law has not been held to be a delegation of legislative power, nor delegation of authority to suspend a law.
The Constitutions of these various states are practically the same as that of Texas in so far as legislative authority and power is con'cerned. The powers of government are divided into three departments, legislative, executive, and judicial; the legislative being given the lawmaking power.
The rule ’in the federal courts is tersely stated in Weil v. Calhoun (C. C.) 25 Fed. 865 :
“It is competent for the Legislature of a state to pass a law to take effect only on the happening of a certain event; and an act prohibiting the sale of spirituous liquors in the state, excepting certain counties from the operation of the act, and providing that the law should only go into effect in any county after the people, by popular vote, had so decided, is within the legislative discretion, and is not delegating the powers of the Legislature to the people of the counties.”
In Union Bridge Co. v. United States, 204 U. S. 364, 27 Sup. Ct. 367, 51 L. Ed. 523, and Marshall Fields Co. v. Clark, 143 U. S. 649, 12 Sup. Ct. 495, 36 L. Ed. 294, is a review of tho holdings of the Supreme Court of the United States, beginning with the opinion of Chief Justice Marshall in Waymen v. South-ard, 10 Wheat. 1, 6 L. Ed. 253, down to the present time, and it is shown to be the unbroken rule of decision given in that court that legislation, to become operative upon the happening of a contingency, or which is to become effective upon th‘e ascertainment of a fact, the mode and method being provided for in the law, is not a delegation of leg-islativo authority and power.
It is thus seen that in every state in the Union, with the possible exception of Tennessee, the courts of final resort now hold that a local option law, a law which leaves to the voters of a county, or other subdivision, the question of whether or not they will avail themselves of its provisions, or pass themselves under the operation of the law, is not a delegation of the power and authority of the Legislature either to enact a law or to suspend a law. In Tennessee, in the case of Wright v. Cunningham, 115 Tenn. 445, 91 S. W. 293, it was held that the local option law under discussion did not suspend the general law of the state. The court said:
“The insistence is that the act * * * violates that section of the Constitution” which prohibits the suspension of general laws “is a misconception of the meaning; of the word ‘suspend’, as used in the * * * Constitution. * * * The act, * * * if it be operative at all, must take effect according to its purport as an amendment of the former act. In that case it is treated as if incorporated into the body of the original act, and the two from that time became one act” — citing authorities.
So no state supports the contention that “it is a delegation of authority to suspend a law,” but the Tennessee court in that case does hold that it is a delegation of power to enact a law, and cites the cases from Iowa, California, New York, and Pennsylvania as supporting that contention, which, as we have heretofore shown, have been overruled in the states named, and are no longer followed as announcing the correct rule of law. The Tennessee court also admits that the Legislature may enact laws depending upon a condition or contingency, but says it cannot make the vote of those to be affected by the law the contingency. In this contention it stands solitary and alone in this great sisterhood of states. And in Tennessee their later decisions have greatly weakened the force of the opinion in Wright v. Cunningham, if, in fact, it has not been overruled. In Scott v. Marley, 124 Tenn. 388, 137 S. W. 492, that court held:
. “While the Legislature cannot delegate its power to enact a statute, it can delegate [in a statute] the power to determine some fact or condition upon which the operation of the statute depends” — citing Samuelson v. State, 116 Tenn. 486, 95 S. W. 1012, 115 Am. St. Rep. 805, and other cases, including Locke’s Appeal, 72 Pa. 491, 13 Am. Rep. 716, with approval.
In that case it was held the condition might be that of a vote of the people to be affected by the law. The personnel of the Tennessee court had been materially changed when the latter opinion was rendered, and we feel sure, if the question was again presented to it, as at present constituted, it would not follow the opinion in Wright v. Cunningham, supra, but would return to the correct rule as first announced and held in the state of Tennessee in the case of Railway v. County Court of Davidson, 1 Sneed (33 Tenn.) 637, 62 Am. Dec. 424. In that case, beginning on page 668 of 1 Sneed, 62 Am. Dec. 424, is a learned and able discussion of the question, and they there held and said:
“That the reference to the people” of the various counties to decide by popular vote whether, under the statute, “the question of subscription or no subscription * * * ¿loes not invalidate the act by bringing it in conflict with the Constitution.”
[2] This brings us to the discussion of the decisions of our state, and we will first discuss the two cases cited by our Supreme Court in the majority opinion in Ex parte Mitchell, supra. The case of Brown Cracker Co. v. City of Dallas, 104 Tex. 290, 137 S. W. 342, Ann. Cas. 1914B, 504, is cited as holding that the Legislature cannot delegate the power to suspend a law of the state. Const, art. 1, § 28. No one questions this rule of law under the Constitution of our state, but *722does it follow that the pool hall law enacted by the Legislature attempts to delegate this authority on any one? We do not think so. If there is a suspension of the law, it is the law passed by the Legislature that suspends upon the happening of a given contingency, and we do not think any one can question the right of the Legislature to pass an act suspending any law. Now what was the question in the Brown Cracker Co. v. Dallas Case? The state law prohibits bawdyhouses from being run in any part of this state. Article 861, P. C. 1805. The city of Dallas (and not the Legislature of Texas) undertook to pass an ordinance permitting bawdyhouses to be run in a certain part of the city, .designated in the ordinance. The charter granted the city of Dallas specifically provided “that no ordinance shall be enacted inconsistent with the laws of this state”; yet notwithstanding that specific inhibition contained in its charter, the city of Dallas did attempt to pass an ordinance inconsistent with the laws of the state, and, of course, it was held void. Section 5 of article 11 of the Constitution provides:
“Cities having more than five thousand inhabitants may, by a majority vote of the qualified voters of said city, at an election held for that purpose, adopt or amend their charters, subject to such limitations as may be prescribed by the Legislature, and providing that no charter or any ordinance passed under said charter shall contain any provision inconsistent with the Constitution of the state, or of the general laws enacted by the Legislature of this state.”
So the ordinance of the city of Dallas was void under two provisions of the Constitution, and the opinion in the Brown Cracker Case was a correct exposition of the law. Suppose, instead of the city of 'Dallas enacting the ordinance, the Legislature of Texas had passed a general law prohibiting bawdy-houses to be run in all parts of the state, and in the act or in a subsequent act provided that in incorporated cities and towns the city council could by ordinance permit such houses to be run in districts in said cities and towns designated by an ordinance of the city; would any question the authority of the Legislature to pass such a law, or the validity of the law? We might question their wisdom for so providing, but the courts would be compelled to enforce the law as written by the Legislature. The Brown Cracker Co. Case is no authority to hold that the pool hall law is a delegation of power to any one to suspend a law. The pool hall law is an act of the Legislature, and not an ordinance adopted by any inferior body, and in the act the Legislature lays down the rule and contingencies under which pool halls shall be licensed or prohibited, and authorizes no addition to be made to or no provision to be taken from the law as enacted by any agency or person, or set of persons. While it is true that section 8, of article 7355, Rev. St., levies on every pool and billiard table used for profit an annual occupation tax of $20, since the passage of the act levying this occupation tax the Legislature has enacted another law, the pool room law, and, if there is any conflict between the two laws, this last act of the Legislature would repeal the former in so far as a conflict should be held to exist between them; it being the last expression of the legislative will. But we do not think either provision repeals the other, or suspends the other provision. As said in Lewis’ Sutherland’s Statutory Construction:
“Where two enactments separately made are read in pari materia, they are treated as having formed in the minds of the enacting body parts of a connected whole, though considered by the Legislature at separate dates, and under distinct and varied aspects of the common subject. Such a principle is in harmony with the actual practice of legislative bodies, and is essential to give unity to laws, and connect them in a symmetrical system. Such statutes are taken and construed as one system, and the object is to carry into effect the intention. For the purpose of learning the intention, all statutes relating to the same subject are to be compared, and to be brought in harmony, if possible, though they may not refer to each other. Where a statute is made in addition to another statute on the same subject, without repealing any part of the provisions of the other, both must be considered together.”
This has always been the rule in our Supreme Court. Bryan v. Sundberg, 5 Tex. 424; Selman v. Wolfe, 27 Tex. 72; Taylor v. Hall, 71 Tex. 218, 9 S. W. 141; Cannon v. Vaughan, 12 Tex. 402; Keenan v. Perry, 24 Tex. 257; Scoby v. Sweatt, 28 Tex. 727; Bonner v. Hearne, 75 Tex. 252, 12 S. W. 38; Duncan v. Taylor, 63 Tex. 649; Kampman v. Tarver, 87 Tex. 497, 29 S. W. 768. It has also been the rule in this court: Mock v. State, 11 Tex. App. 58; Ex parte Schmidt, 2 Tex. App. 202; Cain v. State, 20 Tex. 362. See, also, Black on Interpretation of Laws, § 86, and authorities cited.
In Potter’s Dwarris, Statutes, p. 189, it is said:
“If one statute prohibits doing a thing, and another statute be afterwards made, whereby a forfeiture is inflicted upon the person doing the thing, both are considered as one statute.”
See, also, Endlich on Interpretation of Statutes, § 183.
Now, suppose both section 8 of article 7355 and the pool hall law had been enacted at the same time and as a part of the same act, and read, “There shall be levied and collected from every person pursuing the occupation of running a pool table the sum of $20,” and then followed this up with the provisions of chapter 74 of the Acts of the Thirty-Third Legislature; would there or could there have been any contention that one part of the act suspended or repealed the other part? We do not think so, and all the authorities hold that, as they both deal with pool halls (the same subject), we shall read them together as a connected whole, and give force to the legislative intent. This is a sane, common sense construction of the laws on this subject, and one upheld by all *723the text-writers, and by the decisions of our Supreme Court and of this court, and by the decisions of all the states from which excerpts are hereinbefore copied. None of them ever held that a local option law suspended a license law, except Wall v. State, supra, which was specifically overruled in the case of Ex parte Beck by the California Supreme Court.
The only other case cited in the opinion of our Supreme Court in .the Mitchell Case is that of State v. Swisher, 17 Tex. 441, which holds that the Legislature cannot delegate its power to enact laws. No one questions that rule of law. In the Swisher Case it is said:
“The mode in which the acts of the Legislature are to become laws is distinctly pointed out by our Constitution. After an act has passed both houses of the Legislature, it must be signed by the Speaker of the House and President of the Senate. It must then receive the approval of the Governor. It is then a law.”
Now, in what respect does the pool hall law fail to measure up to those requirements? Not one. Each and every one of those steps were fully complied with, and the law printed in the statute books of our state. In that case the court also said:
“The question presented is not now of very general interest, as the act * * * has been repealed. We shall therefore not give to it the elaborate investigation that we would otherwise have felt called on to bestow on it. * * * So much has been said and written about this act of the Legislature that it has become familiar to everybody, especially the profession. We shall therefore omit its insertion here. It is known that the prominent objection to its constitutionality is that it is referred to the voters for its ratification before it becomes a law.”
If those were the terms of that act, we might agree with the holding that it was unconstitutional, but we have no such act and no such provision in the pool hall law. The pool hall law is referred to no one to determine whether it shall become law, but the Legislature enacted its provisions as the law of the land, and it remains the law whether a vote is ever held under its provisions or not. The rights and privileges given by this law remain and can be taken advantage of whenever its provisions are complied with. If it is claimed the act being passed on in the Swisher Case was “not referred to the voters for ratification before it became a law,” then these judges misconceived its provisions, doubtless by reason of the fact that it had been repealed, and, as they say, it was not necessary to give to it elaborate investigation. But, should it be contended that the court in that opinion intended to hold that a law which left it optional on the territory to be affected whether or not its provisions would be taken advantage of was a reference for ratification, then our Supreme Court has held to the contrary in a number of cases since the rendition of that opinion. In the brief filed by the Attorney General in that case he cited cases decided by the courts of New York, Pennsylvania, Delaware, and Michigan. It is enough to say that no such rule of law prevails in either of those states at this time, but in every instance where it had been held that a local option law was a delegation of power to enact a law, such holding and each opinion cited has been overruled by the courts of the states named, and it is now the rule in those states, as well as all other states in this Union, that a law enacted by the Legislature, complete in all its details, simply giving, by the terms of the law, an option to the various counties, or the people of the designated districts, the privilege of determining whether or not they will pass themselves under the provisions of the law, is not a delegation of legislative power and authority, and is violative of no provision of the Constitution. But, as said in the Eix parte Francis Case, by this court, if the construction to be given the Swisher Case is that it was then held it was a delegation of legislative power for the law to leave it optional whether or not its provisions and privileges would be taken advantage of, we would not follow it, and there gave our reasons for so holding, and our Supreme Court, in all the opinions rendered by it (prior to the opinion in the Ex parte Mitchell Case) had repudiated such a rule of construction.
In the case of San Antonio v. Jones, 28 Tex. 19, our Supreme Court held it was not a delegation of legislative authority and power to leave it optional with the voters of the various counties to decide by ballot whether or not they would vote a bonus under the law enacted by the Legislature.
In Stanfield v. State, 83 Tex. 317, 18 S. W. 577, our Supreme Court held it was not a delegation of legislative power to leave it optional with the counties whether or not they would avail themselves of the provisions of a law, and in the law also to provide that, after having passed themselves under it, if not satisfied with the workings of the law, to pass themselves from under its provisions.
In Johnson v. Martin, 75 Tex. 33, 12 S. W. 321, in passing on a statute which gave the people an option, the court held:
“The privilege of the electors of a district to be affected by a law to say whether they will accept its provisions, the law giving them the right to accept or reject, is now generally permitted, and regarded as constitutional, and is not a delegation of legislative power.”
And in this case expressly, by the opinion rendered, they show they will not follow the Swisher Case, citing it.
In Werner v. City of Galveston, 72 Tex. 27, 7 S. W. 726, 12 S. W. 159, our Supreme Court was passing on an act of the Legislature which submitted to a vote of the people of the various cities the option of whether or not they would under the provisions of a law take charge of their public schools, and held it not to be a delegation of legislative *724power, and that such a law violated no provision of the Constitution.
In Orriek v. City of Ft. Worth, 52 Tex. Civ. App. 308, 114 S. W. 681, the Court of Civil Appeals, in an opinion by Chief Justice Conner, held that an act of the Legislature which submitted to the people whether or not they would accept the provisions of the law was not a delegation of legislative authority and power. In this case our Supreme Court refused a writ of error, thus affirming the opinion of the Court of Civil Appeals.
Many other cases decided by our Supreme Court so holding might be referred to, but we will not further do so, except to refer to the opinion of our Court of Civil Appeals in the case of Roper & Gilley v. Lumpkins, 163 S. W. 110, in which the validity of the present pool hall law is discussed and upheld, the court saying:
“It can be safely said that the act in no respect attempts to confer upon the electorate the lawmaking power of the Legislature. Every •detail of the act is complete, and the people may in no respect add to or take from its provisions, but are merely given the right to vote upon whether the law, as passed, shall be put in operation in the subdivisions named. The act, in our opinion, is dissimilar to the law construed in State v. Swisher, 17 Tex. 441, where the law was held to be unconstitutional, on the ground that it left to the voters the determination of whether or not licenses should be issued to liquor dealers. Justice Lipscomb, in writing the opinion, said the principal objection to the act was that it was referred to the voters for ratification before it became a law. The law under discussion is not subject to that objection, since the right to prohibit the business is complete by the act itself, and there is only left to the determination of the people whether they will exorcise the power conferred. The vesting of such discretion in the people is held not to be a delegation of the lawmaking power.”
Thus we see that the opinions of the courts of last resort of every state in the Union (unless it be that of Tennessee) hold that a law which leaves it to the option of the people of the counties, as does our pool hall law, to determine whether or not they will avail themselves of its provisions is not a delegation of legislative power to enact a law, and is not a delegation of power to suspend a general law of the state. And the decisions of our own Supreme Court are in thorough harmony with those decisions (at least since the rendition of the opinion in the Swisher Case) until the opinion was rendered in Ex parte Mitchell. The opinion in that ease is not only against the great weight of authority, but is against the rule of law as announced by all the eminent text-writers, and against the rule of law as announced by the courts of last resort in every state in the Union, unless it be the Tennessee court, and, as we have shown, the opinions of that court are in conflict. We have been -told that Judges Lipscomb, Wheeler, and Hemphill were eminent and able lawyers. This we concede, but it is apparent by their opinion they were not passing on what is termed a “local option statute” like our pool hall law, but, if they had been, they were no more eminent nor able men than Judges Moore, Roberts, Coke, Willie, Stayton, Henry, Brown, Gaines, Williams, and a number of other of our judges who have passed on the questions involved, and held them violative of no provision of our Constitution, and that such laws do not delegate legislative authority and power.
We should advert occasionally to the foundation of our government and the principles underlying it. When we were but colonies of England, the rule was that the King or those in authority were sovereign, and in them inhered all authority and power. But, when our forefathers declared their independence and won their freedom, all authority and power theretofore invested in the King passed to the citizens of the colonies, and they became and still are the sovereign power. Each of the then 13 colonies, or states, was independent of the other, and the people of each state in their collective ca-X>acity held the supreme power. They formed a union to protect themselves, and ceded certain powers in the federal Constitution to the Union government. All power and authority not ceded was reserved to the states and the citizens thereof. The federal Congress can only pass such laws as the grant of power to the Union authorizes, but a Constitution of a state is not a delegation of authority and power. Authority and power to make laws inhered in the states, and the people thereof. A legislative body is the representative of this sovereignty, and their authority and power is as broad and as comprehensive as was that of the King in olden times, except in regard to such matters as were ceded to the federal government, and except such limitations as the people of each state have seen proper to place upon their representatives in their state Constitution. If the people have placed no inhibition in their state Constitution, then the Legislature can act, and it is sovereignty speaking through their chosen representatives.
[3] Courts have no right to strike down laws enacted by the Legislature, no matter how unwise they may deem them, unless an inhibition can be found in the Constitution. We find no provision in our Constitution which inhibits the Legislature from passing a general law under and by virtue of which the people of the various counties may avail themselves of rights and privileges granted by the law. There is no such inhibition in the Constitution of this state, and we cannot agree, by strained construction, to ingraft such an inhibition. We entertain great respect for the ability of the men who rendered the majority opinion in Ex parte Mitchell, as well as the ability of Judge Davidson, who entered a dissent in Ex parte Francis, and for their legal attainments, but, when we ascertain that their view of the law on any question is not only contrary to the opinion formed by us after mature thought and study, but is also in direct conflict with the *725opinions of tile able men who compose the courts of last resort in every state in this Union, and in direct conflict with the rule of law as announced by such eminent law test-book writers as Judge Oooley, in his work on Constitutional Limitations, Mr. Black, in his works on Interpretation of Laws and In-tosicating Liquors, Mr. Freund in his work on Police Power, Lewis’ Sutherland on Statutory Construction, Joyce on Intosicating Liquors, and other eminent men we might mention, we cannot follow them in giving a strained construction to the Constitution, and must declare the law as we believe it to be, and as it is held to be, not only by all the eminent law test-writers of this day and time, but by all the courts of last resort in all the states in the Union.
[4] The Legislature has made a violation of the law a criminal offense, and the Constitution of this state places in this court, and not the Supreme Court, the supreme and final jurisdiction in all criminal cases. It is to be regretted that the two courts of final resort have arrived at different conclusions as to the validity of this law. Had the Legislature made a violation of this law a civil case, as final jurisdiction in civil matters was given to our Supreme Court, we would bow to their opinion; but the Legislature did not see proper to do this, but, instead, made it a criminal offense, of which this court has final and exclusive jurisdiction. It was formerly held by our Supreme Court that they would follow the opinion of this court in matters of criminal law. In Commissioners’ Court v. Beall, 98 Tex. 104, 81 S. W. 526, our Supreme Court, speaking through Judge Caines, held:
“We are of opinion that the questions certified belong to a class which fall within the peculiar jurisdiction of the Court of Criminal Appeals and in which this court should follow the decisions of that court. Every law must have its sanction; that is to say, its means of enforcement. Without such it can hardly be deemed a law. 2 Bouv. Law Diet. (Bawle’s Ed.) p. 145. The author cited says: ‘Sanctions are of two kinds, those which redress civil injuries, called civil sanctions, and those which punish crimes, •called penal sanctions.’ Id. 953. The local option laws of this state depend wholly for their enforcement upon the infliction of the penalties prescribed by the statute through the procedure provided for that purpose by our Code of Criminal Procedure. The prosecutions thereunder must be instituted and tried in the courts having driminal jurisdiction. Therefore we are of opinion that our local option statutes are strictly and essentially criminal laws, and, as such, primarily subject to the decisions of the criminal ■courts as to their validity and construction. Appeals lie in criminal cases to the Court of Criminal Appeals as the court of last resort. Thei’r ■decisions are final upon the questions determined by them, and settle the law in purely criminal matters at least as to all inferior courts over which they exercise appellate jurisdiction. In like manner the decision of the Supreme Court is final and authoritative over questions not involving the criminal laws. Such is the constitutional prerogative of the two courts. Neither is in any manner subordinate to the other. Yet ■there are criminal cases which may incidentally involve a question of civil law, and civil cases :in which in like manner points of Criminal law call for solution. For example, in a prosecution for theft, a question of the title to property may be raised; so in a suit to recover damages for false imprisonment a question may arise as to the right to make an arrest under the provisions of our Code of Criminal Procedure, which is a question of criminal law.
“Such being the jurisdiction of the two courts of last resort, and since under' the rule of the common law the decisions of such courts are authoritative and controlling upon other courts, it occurs to us that, when the amended judiciary article of our Constitution was framed and adopted — separating as it does the jurisdiction of the two courts of final resort by giving to the one jurisdiction of criminal cases only and to the other civil jurisdiction alone — it was not contemplated that there would result a conflict of decision in the two courts which there was no provision for reconciling. On the contrary, we are of opinion that it was considered that upon questions of criminal law which might arise in the Supreme Court that court would bow to the decisions of the Court of Criminal Appeals, and that upon those of civil law the latter would accept the rulings of the Supteme Court. We think we may safely say that it has been the rule of this court ever since the adoption of that amendment to follow the construction placed upon the statutes embraced in our Penal Code and Code of Criminal Procedure by the Court of Criminal Appeals. The rule was followed in the case of Green v. Southard, 94 Tex. 470 [61 S. W. 705]. In the opinion in that case we said: ‘This being the construction placed upon a criminal statute by the court of last resort in criminal cases, the rule is binding authority upon us and disposes of the question so far as it is affected by the irregularity of the license.’ ”
As long as both courts followed that rule of law there could be no conflict. But our Supreme Court seems to have departed from that rule in a case wherein they were authorized to issue an injunction in aid of the enforcement of the law by the criminal courts, and it is a matter about which we have no right to, and do not complain. We merely call attention to it so that the Legislature may take notice of the matter and provide ways and means by which such conflicts may in future be avoided by providing for a tribunal whose adjudication will be final. But, this being a criminal case, we feel that the Constitution has placed upon us the imperative duty to declare the law as we believe it to be. As said by Judge Davidson in Ex parte Coombs, 38 Tex. Cr. R. 651, 44 S. W. 855:
“It is to be regretted that courts of last resort, whose adjudications are final in matters coming before them, should disagree as to what the law is, or should be, in the same character of cases or upon the same legal propositions. Were this a matter of personal discretion, instead of one of high public duty, we might perhaps be justified in yielding our views; but, under our Constitution, this court was created with final appellate jurisdiction in all criminal appeals; hence we cannot, if we felt inclined to do'so, shirk the responsibility imposed by the Constitution and laws of this state.”
When the matter comes before our Supreme Court again, if it does, we think that, taking into consideration the far-reaching effect of the decision, the court will give it most careful and mature thought, and, if so, we are inclined to believe and hope it will not adhere to its decision when it is ascer*726tained that it is not only against the great weight of authority, hut the practical unanimous opinion of the great jurists who occupy positions on the courts of final resort in all the states in this Union. If the opinion rendered by them in Ex parte Mitchell is to be adhered to by that court, then many of the laws on our statute books must fall. Our statutes authorize the citizens of towns and villages to vote on whether or not they will accept the provisions of the municipal corporation act, and, if a majority vote to place themselves thereunder, then all the provisions of the law apply. It authorizes a town or village, when having a sufficient population, to vote on whether or not they will accept the provisions of the statute relating to cities. Our statute authorizes a town incorporated under the general incorporation act to vote on whether or not they will accept the provisions of law providing for a commission form of government. Our incorporation laws leave it optional with the citizens to decide whether they will accept the provisions of the law and incorporate. If they do, then they are all bound by the law. Many instances could be cited of “option statutes,” and under some of them great property rights have been acquired, bonds, etc., have been issued by municipalities, and, if the Legislature cannot pass a statute and leave it optional whether or not those to be affected by it will accept its provisions, then all of our option statutes must be declared invalid, and great injury will be done. So great an injury should • not be brought about by a court decision, when nearly all of the eminent jurists of this day and time entertain and express and hold that an option statute is valid.
[5] It is a rule, not only in this court and the Supreme Court, but one announced by all law writers, that if there is doubt as to the constitutionality of the law, the doubt must be solved in favor of its validity. It is only where the law is manifestly in violation of some provision of the Constitution that a court is authorized to declare it void. Lytle v. Halff, 75 Tex. 128, 12 S. W. 610; State v. McAlister, 88 Tex. 287, 81 S. W. 187, 28 L. R. A. 523 and cases cited; Cooley’s Const. Lira. p. 216. We sincerely feel and believe that, when our Supreme Court reads the opinions of the various courts of final resort in all other states in this Union, and the views expressed by the eminent text-writers of to-day, they will have raised in their minds a serious doubt of the correctness of the view expressed by them in Ex parte Mitchell, if, in fact, the court is not convinced it was in error. If the able opinions cited in this opinion do raise a doubt in their mind, we feel sure they will not hesitate to so declare when an occasion arises for them to do so. At least, entertaining the views we do, our duty is plain, and we uphold the validity of the pool hall law. It neither delegates the power to enact a law nor the authority to suspend a law. It is an act complete in and of itself; and whatever results flow from taking advantage of its provisions the law decrees, and it alone, and we adhere to the opinion in Ex parte Francis, 72 Tex. Cr. R. 304, 165 S. W. 147.
The relator is remanded.

<gu»ITor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes


<g=»For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes